     Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 1 of 17



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JANE DOE #6,                                       Cause No. _________________

        Plaintiff

v.

CHOICE HOTELS INTERNATIONAL, INC.
d/b/a COMFORT INN

        Defendant.


                         PLAINTIFF’S ORIGINAL COMPLAINT

                                           SUMMARY

       1.     Sex trafficking has hit epidemic proportions in our communities, and it has had a

devastating effect on the victims and a crushing financial effect on our world.

       2.     Sex trafficking presents a public health crisis.

       3.     Those facilitating sex trafficking should be held accountable.

       4.     It should not be our tax dollars, charities, and churches that carry the burden of the

catastrophic harms and losses to sex trafficking survivors.

       5.     That responsibility should fall to businesses like Choice Hotels International, Inc.

d/b/a Comfort Inn (“Choice Hotels”) that have facilitated and profited from sex trafficking.

       6.     While Choice Hotels profited, untold multitudes of victims were repeatedly raped

and abused.

       7.     These victims have been left with lifelong physical, emotional, and mental injuries.

       8.     Jane Doe is but one of those victims—or rather—survivors.

       9.     No longer will businesses profit off of the exploitation and mistreatment of others.
     Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 2 of 17



       10.    Choice Hotels and other nefarious enablers must take responsibility for their

actions. That time is now.

                                    JURISDICTION & VENUE

       11.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

involves a federal question under the Trafficking Victims Protection Reauthorization Act

(“TRVPA”), 18 U.S.C. § 1581, et seq.

       12.    Since they form part of the same case or controversy as her federal claims, the Court

has supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367.

       13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this claim occurred in this District and Division.

       14.    Jane Doe was trafficked in this District and Division.

                                             PARTIES

       15.    Jane Doe #6 is a natural person who is a resident and citizen of Texas.

       16.    Choice Hotels is a Delaware corporation with its headquarters and principal place

of business in Maryland.

       17.    At all relevant times, Choice Hotels owned, operated, controlled, and managed the

Comfort Inn located at 6687 Southwest Freeway at Westpark Houston, Texas 77074.

       18.    Choice Hotels is authorized to conduct business in Texas, conducts substantial

business in Texas, and maintains a registered agent and office in Texas.

       19.    Choice Hotels may be served through its registered agent, United States

Corporation Company, located at 211 7th Street, Suite 620, Austin, Texas 78701, or by any

other method authorized by law.




                                                 2
         Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 3 of 17



                                                      FACTS

A.         Human trafficking and the sexual exploitation of minors is a rampant, well-known
           problem in the hotel industry.

            20.    Traffickers have long capitalized on the hotel industry's refusal to adopt

    companywide anti-trafficking policies, refusal to train staff on what to look for and how to

    respond, and failure to establish a safe and secure reporting mechanism, and they have exploited

    the seclusion and privacy of hotel rooms.

            21.    Today, sex slavery is pervasive in the United States, and hotels are the primary

    place where it happens. 1

            22.    Human trafficking is estimated to generate $150 billion per year in profits.2

            23.    For years, sex trafficking ventures have brazenly and openly operated out of hotels

    throughout this country, and those trafficking ventures have “been able to reap these profits

    with little risk when attempting to operate within hotels.”3

            24.    In 2018 alone, 3,218 individual victims of human trafficking reached out to the

    Polaris Project’s National Human Trafficking Hotline.4




1
  “This is not only a dominant issue, it’s an epidemic issue.” See Jaclyn Galucci, Human Trafficking is an Epidemic
in the U.S. It’s Also Big Business, Fortune, April 2019, at https://fortune.com/2019/04/14/human-sex-trafficking-us-
slavery/ (last viewed November 25, 2019) citing Cindy McCain, who chairs the McCain Institute’s Human Trafficking
Advisory Council. “It’s also something that is hiding in plain sight. It’s everywhere—it’s absolutely everywhere.” Id.
2
  Bradley Myles, Combating Human Trafficking in the Hotel Industry, Huffington Post, July 22, 2015, at
https://www.huffpost.com/entry/combating-human-trafficking-in-the-hotel-industry_b_7840754             (last  viewed
November 25, 2019); See Galucci, , supra.
3
    See Human Trafficking in the Hotel Industry, Polaris Project, February 10, 2016, at
https://polarisproject.org/blog/2016/02/10/human-trafficking-hotel-industry (last viewed November 25, 2019); see
also Eleanor Goldberg, You Could Help Save A Trafficking Victim’s Life With Your Hotel Room Pic, Huffington Post,
June      2016,     at    http://www.huffingtonpost.com/entry/taking-a-photo-of-your-hotel-room-could-help-save-a-
trafficking-victims-life_us_57714091e4b0f168323a1ed7 (last viewed November 25, 2019).
4
    2018 Statistics from the National Human Trafficking Hotline, Polaris Project, 2018, at
https://polarisproject.org/sites/default/files/Polaris_National_Hotline_2018_Statistics_Fact_Sheet.pdf (last viewed
November 25, 2019).


                                                          3
         Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 4 of 17



           25.    Since 2007, the National Hotline has handled 51,919 calls, accounting for a total

    23,078 victims identified.5

           26.    Attorneys for the hotel industry estimate that eight out of ten arrests for human

    trafficking occur in or around hotels.6

           27.    In 2014, 92% of calls received b y the National Human Trafficking Hotline

    involved reports of sex trafficking taking place at hotels.7

           28.    Hotels have been found to account for over 90% of commercial exploitation of

    children.8

           29.    Room rentals drive the profits of hotels, not other amenities such as food and drink

    purchases, spa services, restaurants and other in-room entertainment services.9

           30.    At limited service hotels and extended stay hotels, room rentals alone account for

    97% of the total revenue of the hotel and the average ratio of full service, and room rentals at

    limited service hotels accounts for 68% of total revenue.10

           31.    According to the Polaris Project, one of the most commonly reported venues for

    sex trafficking to the National Human Trafficking Hotline is hotels and motels.

           32.    It has long been recognized that exploiters and traffickers use hotel and motel rooms

    when setting up “dates” between victims of sex trafficking and those individuals purchasing sex.




5
  Id.
6
  Rich Keating, Human Trafficking: What is it and how it impacts the Hotel Industry, AHIA Sprint Conference 2013,
available at http://ahiaattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last viewed November 25, 2019).
7
  Michele Sarkisian, Adopting the Code: Human Trafficking and the Hotel Industry, Cornell Hotel Report, October
2015, at https://scholarship.sha.cornell.edu/cgi/vi ewcontent.cgi?article=1222&context=chrpubs Oct. 2015 (last
viewed November 25, 2019).
8
  See Erika R. George and Scarlet R. Smith, In Good Company: How Corporate Social Responsibility Can Protect
Rights and Aid Efforts to End Child Sex Trafficking and Modern Slavery, 46 N.Y.U. J. Int’l L. & Pol. 55, 66-67 (2013).
9
  Robert Mandelbaum, Rooms Department Operations, Hospitality Net, Mar. 23, 2007, available at
https://www.hospitalitynet.org/opinion/4030758.html (last viewed November 25, 2019).
10
   Id.


                                                          4
         Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 5 of 17



            33.    As stated in a publication by Cornell University on the issue, "the hospitality

 industry is undoubtedly involved in the sex trafficking industry … and therefore have an inherent

 responsibility to deter the crime and can be liable for failing to do so."

            34.    According to a 2012 BEST study, 63% of trafficking incidents happen in hotels,

 ranging from luxury to economy, with the majority of victims being children.

            35.    The ease of access and anonymity of hotels has led to an explosion in child sexual

 exploitation nationwide.

            36.    Several industry leaders and municipalities, including the City of Baltimore and the

 State of Connecticut, now require mandatory training on how to recognize and respond to the

 signs of human trafficking and the sexual exploitation of minors.

            37.    The United States Department of Homeland Security established the Blue

 Campaign to end human trafficking.11

            38.    In a recent Blue Campaign bulletin, the Department of Homeland Security outlines

 that traffickers have long used the hotel industry as a hotbed for human trafficking.

            39.    The recent Blue Campaign bulletin recommends policies and procedures that the

 industry can implement to help prevent human trafficking and the sexual exploitation.

            40.    Some of the recommended policies and procedures include learning to identify

 warning signs and indicators of human trafficking.

            41.    Warning signs identified in the recent Blue Campaign bulletin include, but are not

 limited to:

                   a.      patrons paying for a room with cash or a pre-paid credit card;

                   b.      other guests lingering outside a hotel room for long periods of time;



11
     https://www.dhs.gov/blue-campaign (last viewed December 20, 2019).


                                                        5
     Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 6 of 17



               c.     non-guests coming and going from the premises; and

               d.     minors paying for hotel rooms.

         42.   These recommended policies and procedures are intended to reduce human

trafficking.

         43.   Choice Hotels knew or should have known of these recommended policies and

procedures.

         44.   At all material times, Choice Hotels maintained control over the operation of

Choice Hotels located at 6687 Southwest Freeway at Westpark Houston, Texas 77074.

         45.   Choice Hotels’ hotel, located at 6687 Southwest Freeway at Westpark Houston,

Texas 77074 was branded as a Choice Hotel.

         46.   Guests of Choice Hotels are advertised to expect consistency among hotel

locations.

         47.   Guests of Choice Hotels are told to be certain that each Choice Hotel branded hotel

complies with standards of Choice Hotels.

         48.   Choice Hotels had actual authority over the operation of Choice Hotels’ hotel,

located at 6687 Southwest Freeway at Westpark Houston, Texas 77074.

         49.   Choice Hotels had apparent authority over the operation of Choice Hotels’ hotel,

located at 6687 Southwest Freeway at Westpark Houston, Texas 77074.

         50.   Choice Hotels exercised its actual and apparent authority to control the day-to-day

operations at Choice Hotels, located at 6687 Southwest Freeway at Westpark Houston, Texas

77074.

         51.   Stuart Kreindler is or was Senior Counsel, Litigation and Risk Management for

Choice Hotels.




                                                6
      Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 7 of 17



         52.    Mr. Kreindler’s co-authored article “Franchisor Liability for Franchisee Actions”

 recognizes that the franchisor can create an actual agency relationship with its franchisee by

 exerting day-to-day control over the franchisee.12

         53.    The article “Franchisor Liability for Franchisee Actions” recognizes that the

 franchisor can create an apparent agency relationship with a franchisee if a plaintiff reasonably

 believes the franchisor controls the operation of the business.

         54.    Choice Hotels is liable for the acts of its franchisees when it exerts day-to-day

 control over its franchisees.

         55.    Choice Hotels is liable for the acts of its franchisees if guests believe that it controls

 the operation of its franchisees.

         56.    Choice Hotels is a quality brand.

         57.    Choice Hotels strives for consistency among its franchisee’s hotels.

         58.    Choice Hotels implements policies for its franchisees to meet certain standards.

         59.    Choice Hotels implements procedures for its franchisees to adhere to consistent

 standards.

         60.    Choice Hotels exercises control over its franchisees to ensure quality control.

         61.    Choice Hotels exercises control over decisions related to payment options for

 rooms, including but not limited to allowing payment by cash or pre-paid credit card.

         62.    Choice Hotels exercises control over policies regarding guests lingering in

 hallways.

         63.    Choice Hotels exercises control over security, including but not limited to decisions

 related to security guards, lighting, and other security measures.


12
  https://www.bakerdonelson.com/Franchisor-Liability-for-Franchisee-Actions-09-19-2011 (last viewed December
23, 2019).


                                                     7
     Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 8 of 17



       64.    Choice Hotels exercises control over training of hotel employees.

       65.    Choice Hotels exercises an ongoing right of control over its hotels, including but

not limited to Choice Hotels hotel, located at 6687 Southwest Freeway at Westpark Houston,

Texas 77074, through one or more of the following actions:

          a. hosting online bookings on Choice Hotels’ domain;

          b. requiring Choice Hotels branded hotels to use Choice Hotels’ customer rewards
             program;

          c. setting employee wages;

          d. making employment decisions;

          e. advertising for employment;

          f. sharing profits;

          g. standardized training methods for employees;

          h. building and maintaining the facility in a specified manner;

          i. standardized or strict rules of operation;

          j. regular inspection of the facility and operation;

          k. fixing prices; and/or

          l. other actions that deprive Choice Hotels’ branded hotels of independence in their

              business operations.

B.    Jane doe was trafficked at Choice Hotels’ hotel.

       66.    In 2016, Jane Doe-only a child at the time-was trafficked at Choice Hotel, located

at 6687 Southwest Freeway at Westpark Houston, Texas 77074.

       67.    Choice Hotels refused to take any steps to alert the authorities, properly intervene

in the situation, or take reasonable security steps to improve awareness of sex trafficking and/or

prevent the sexual exploitation of minors at their properties. This failure lead to Jane Doe’s



                                                8
     Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 9 of 17



continued sexual exploitation and sexual assault while Choice Hotels turned a blind eye to the

plague of human trafficking and the sexual exploitation of minors at their location.

        68.    Human trafficking is a crime under federal law.

        69.    Human trafficking is a crime under Texas law.

        70.    Jane Doe’s traffickers committed a federal crime by trafficking Jane Doe.

        71.    Jane Doe’s traffickers committed a Texas crime by trafficking Jane Doe.

        72.    Hotels should not allow illegal activity on their premises.

        73.    Hotels should take reasonable steps to prevent human trafficking on their premises.

        74.    There is no reason a hotel should tolerate any known human trafficking on its

premises.

        75.    A reasonably prudent hotel trains its employees to recognize signs of human

trafficking.

        76.    A reasonably prudent hotel trains its employees to report signs of human

trafficking.

        77.    A reasonably prudent hotel implements policies to prevent human trafficking.

        78.    Choice Hotels complies with hotel industry recommended practices.

        79.    Choice Hotels recognizes the need to combat human trafficking occurring at hotels.

        80.    The people who worked there knew or should have known that Jane Doe was

staying at their property and recognized unusual and suspect conduct surrounding her stay.

        81.    More specifically, upon information and belief, the following signs of human

trafficking were readily present at Choice Hotels’ hotel:

            a. Excessive single male traffic by non-patrons entering and exiting the hotel;

            b. Increased male foot traffic and lingering non-patrons lined in hallways;

            c. Patrons paying for rooms with cash or pre-paid cards;


                                                 9
    Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 10 of 17



             d. Minors paying for hotel rooms;

             e. Declining room service for extended periods of time;

             f. High volume of used condoms left in room; and

             g. Other signs of sex trafficking.

       82.      Nevertheless, Choice Hotels continued to accept financial payment for her stay all

while doing nothing to prevent or stop criminal activity-sex trafficking, including the trafficking

of Jane Doe-from occurring on their property.

       83.      At Choice Hotels’ premises, Jane Doe was repeatedly and brutally sexually

assaulted.

                 FIRST CAUSE OF ACTION—SEX TRAFFICKING UNDER THE TVPA

       84.      Jane Doe incorporates all other allegations.

       85.      At all relevant times, Jane Doe was and is a victim within the meaning of 18

U.S.C. § 1595(a).

       86.      At all relevant times, Choice Hotels was and is a perpetrator within the meaning

of 18 U.S.C. § 1595(a).

       87.      Choice Hotels benefitted, by receiving financial and other compensation, through

its participation in a venture involving the trafficking, harboring, and maintenance of human

trafficking victims in exchange for financial benefits, including the sex trafficking of children. 18

U.S.C. §§ 1590(a), 1591(a)(2), 1593A.

       88.      Choice Hotels knew or should have known it was participating in a venture

involving the trafficking, harboring, and maintenance of human trafficking victims in exchange

for financial benefits, including the sex trafficking of children, in violation of the TVPRA, 18

U.S.C. § 1581, et seq.




                                                  10
    Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 11 of 17



       89.    Choice Hotels’ TVPRA violations were a direct, producing, and proximate cause

of the injuries and damages to Jane Doe.

                       SECOND CAUSE OF ACTION—TEXAS CRPC § 98

       90.    Jane Doe incorporates all other allegations.

       91.    Choice Hotels’ acts, omissions, and commissions, taken separately and/or together,

outlined above constitute a violation of Texas Civil Practice and Remedies Code § 98.002.

       92.    Specifically, Choice Hotels had a duty not to knowingly benefit from trafficking of

persons, including Jane Doe.

       93.    At all relevant times, Choice Hotels breached this duty by knowingly participating

in the facilitation of trafficking, including the trafficking of Jane Doe, by acts and omissions,

including but not limited to:

              a)      Profiting from renting rooms to those looking to sexually exploit Jane Doe;

              b)      Increasing profit margins due to lower operation costs by refusing to
                      implement proper training;

              c)      Increasing profit margins due to lower operation costs by refusing to install
                      proper security device;

              d)      Increasing profit margins due to lower operation costs by refusing to install
                      adequate lighting and security cameras;

              e)      Increasing profit margins due to lower operation costs by refusing to hire
                      qualified security officers;

              f)      Increasing profit margins as a result of continued customer loyalty by child
                      molesters and johns who sought to sexually exploit minors;

              g)      Benefiting by avoiding law enforcement officials and/or spending the time
                      to address, report, and properly solve human trafficking and the sexual
                      exploitation of minors on Choice Hotels’ premises;

              h)      Benefiting by avoiding criminal liability by corporations and/or employees
                      who failed to report child abuse—which is a violation of the Texas Penal
                      Code;




                                               11
    Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 12 of 17



              i)      Increasing profit margins and benefitting by knowingly catering to the
                      needs of a criminal sub-culture that is looking for locations that will not
                      actively enforce laws against human trafficking and the sexual exploitation
                      of minors or take active security measures to prevent human trafficking and
                      the sexual exploitation of minors on their property.

       94.    Choice Hotels received substantial financial benefits as a result of these acts and/or

omissions.

       95.    Choice Hotels received a direct financial benefit of the hotel rental fees paid by

Jane Doe’s trafficker and johns, who sexually exploited Jane Doe while she was a minor.

       96.    Choice Hotels’ acts and omissions, singularly or collectively, violated Texas Civil

Practice and Remedies Code section 98.

       97.    Choice Hotels’ violation of Texas Civil Practice and Remedies Code section 98

proximately caused legal injuries to Jane Doe.

       98.    Each of Choice Hotels’ negligent acts and omissions, singularly or collectively,

constituted negligence and proximately caused legal injuries to Jane Doe.

                           THIRD CAUSE OF ACTION—NEGLIGENCE

       99.    Jane Doe incorporates all other allegations.

       100. Choice Hotels had a duty of care to operate each of their hotels in a manner that did

not endanger minor children.

       101. Choice Hotels had a duty of care to take reasonable steps to protect the foreseeable

victims of the danger created by their acts and omissions

       102. Such foreseeable risks include the trafficking and sexual exploitation of minors due

to Choice Hotels fostering an environment that encouraged this behavior.

       103. Despite this knowledge, Choice Hotels failed to take reasonable steps to protect

children being trafficked or exploited.




                                                 12
    Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 13 of 17



        104. Choice Hotels failed to exercise ordinary care as would a reasonably prudent person

under the same circumstances.

        105. Choice Hotels had a duty to the general public and to persons being trafficked at its

hotel, including Jane Doe, to take reasonable steps to protect them from the foreseeable dangers

of human trafficking.

        106. Choice Hotels breached the foregoing duties because they knew, or should have

known, that adults working as sex traffickers were causing by any means minors, including Jane

Doe, to be sexually exploited and trafficked at Choice Hotels' properties on a repeated basis.

        107. Choice Hotels was also negligent in one or more of the following, non-exclusive

particulars:

               a)       Renting rooms to those looking to sexually exploit Jane Doe;

               b)       Failing to implement proper training of Choice Hotels’ employees and
                        managers regarding the signs of human trafficking and the sexual
                        exploitation of minors;

               c)       Failing to install proper security devices in the Choice Hotels’ lobby,
                        hallways, and parking lots that would help (a) deter human trafficking and
                        the sexual exploitation of minors and (b) be used to identify potential human
                        trafficking and the sexual exploitation of minors and alert the proper
                        authorities and/or intervene in an appropriate way;

               d)       Failing to install adequate lighting and security cameras to monitor ingress
                        and egress of human traffickers and suspicious males looking to sexually
                        exploit minors on Choice Hotels’ property;

               e)       Failing to hire qualified security officers who would actively combat human
                        trafficking and the sexual exploitation of minors;

               f)       Failing to implement proper security measures to prevent the sexual
                        exploitation of minors at Choice Hotels’ properties;

               g)       Encouraging and benefitting from continued customer loyalty by child
                        molesters and johns who sought to sexually exploit minors, including Jane
                        Doe, due to Choice Hotels’ lack of measures against the sexual exploitation
                        of minors and human trafficking. This customer loyalty lead to continued
                        sales;



                                                 13
    Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 14 of 17



              h)      Avoiding law enforcement officials and/or spending the time to address,
                      report, and properly solve human trafficking and the sexual exploitation of
                      minors on Choice Hotels’ premises; and

              i)      Avoiding criminal liability by corporations and/or employees who failed to
                      report child abuse—which is a violation of the Texas Penal Code.

       108. As a direct and proximate result of the Choice Hotels' wrongful acts and omissions,

Jane Doe suffered, and continues to suffer, severe injuries and damages.

       109. Each of Choice Hotels’ negligent acts and omissions, singularly or collectively,

constituted negligence and proximately caused legal injuries to Jane Doe.

                      FOURTH CAUSE OF ACTION—NEGLIGENCE PER SE

       110. Jane Doe incorporates all other allegations.

       111. Choice Hotels’ acts and omissions violated various provisions of federal law,

including the TVPA.

       112. Choice Hotels’ acts and omissions violated various provisions of Texas law,

including Texas Civil Practice and Remedies Code section 98.

       113. Choice Hotels’ failure to comply with the standard of care set forth in these laws

constitutes negligence per se.

       114. Each of Choice Hotels’ negligent acts and omissions, singularly or collectively,

constituted negligence per se and proximately caused legal injuries to Jane Doe.

                       FIFTH CAUSE OF ACTION—GROSS NEGLIGENCE

       115. Jane Doe incorporates all other allegations.

       116. Choice Hotels’ acts and omissions constitute gross neglect.

       117. Viewed objectively from the standpoint of Choice Hotels at the time of the

incidents, Choice Hotels’ acts and omissions involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to Jane Doe.



                                               14
    Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 15 of 17



       118. Choice Hotels nevertheless evidenced conscious indifference to the rights, safety,

or welfare of others, including Jane Doe.

       119. As a result of Choice Hotels’ gross neglect, Jane Doe was exposed to and did sustain

serious and grievous personal injury.

       120. Each of Choice Hotels’ negligent acts and omissions, singularly or collectively,

constituted gross negligence and proximately caused legal injuries to Jane Doe.

       121. Exemplary damages are warranted for Choice Hotels’ gross negligence.

                                            DAMAGES

       122. Choice Hotels’ acts and omissions, individually and collectively, caused Jane Doe

to sustain legal damages.

       123. Jane Doe is entitled to be compensated for personal injuries and economic damages,

including:

              a.     Actual damages;

              b.     Direct damages;

              c.     Incidental and consequential damages;

              d.     Mental anguish and emotional distress damages (until trial and in the
                     future);

              e.     Lost earning capacity in the future;

              f.     Necessary medical expenses;

              g.     Physical pain and suffering;

              h.     Physical impairment;

              i.     Disfigurement;

              j.     Restitution;

              k.     Unjust enrichment; and

              l.     Penalties.


                                              15
    Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 16 of 17



       124. Jane Doe is entitled to exemplary damages.

       125. Jane Doe is entitled to treble damages.

       126. Jane Doe is entitled to recover attorneys’ fees and costs of court.

       127. Jane Doe is entitled to pre- and post-judgment interest at the maximum legal rates.

       128. A constructive trust should be imposed on Choice Hotels, and the Court should

sequester any benefits or money wrongfully received by Choice Hotels for the benefit of Jane

Doe.

                                           JURY TRIAL

       129. Jane Doe demands a jury trial on all issues.

                                         RELIEF SOUGHT

       130. Wherefore, Jane Doe respectfully requests judgment against Choice Hotels for

actual damages in excess of the minimum jurisdictional limits of this Court, pre- and post-

judgment interest as allowed by law, costs of suit, attorney fees, and all other relief, at law or in

equity, to which she may be justly entitled.



                                               Respectfully submitted,

                                               ANNIE MCADAMS PC

                                               By: /s/ Annie McAdams
                                                       ANNIE MCADAMS, PC
                                                       Annie McAdams
                                                       State Bar No. 24051014
                                                       S.D. Tex. No. 1514589
                                                       1150 Bissonnet
                                                       Houston, Texas 77005
                                                       Telephone: (713) 785-6262
                                                       Facsimile: (866) 713-6141
                                                       annie@mcadamspc.com

                                                      and



                                                 16
Case 4:19-cv-04993 Document 1 Filed on 12/23/19 in TXSD Page 17 of 17



                               By: /s/ David E. Harris
                                       SICO HOELSCHER HARRIS LLP
                                       David E. Harris
                                       State Bar No. 24049273
                                       S.D. Tex. No. 712461
                                       Jeffrey H. Richter
                                       State Bar No. 24061614
                                       S.D. Tex. No. 1794395
                                       802 N. Carancahua, Ste. 900
                                       Corpus Christi, Texas 78401
                                       Telephone: (361) 653-3300
                                       Facsimile: (361) 653-3333
                                       dharris@shhlaw.com
                                       jrichter@shhlaw.com

                                      and

                                      THE GALLAGHER LAW FIRM
                                      Michael T. Gallagher
                                      State Bar No. 07586000
                                      S.D. Tex. No. 5395
                                      Pamela McLemore
                                      State Bar No. 24099711
                                      2905 Sackett Street
                                      Houston, Texas 77098
                                      Telephone: (713) 222-8080
                                      Facsimile: (713) 222-0066
                                      mike@gld-law.com
                                      pamm@gld-law.com

                                      ATTORNEYS FOR JANE DOE




                                 17
